This action was commenced in the county court of Beckham county by the defendant in error as plaintiff, against the plaintiff in error as defendant, to recover damages alleged to be due by reason of injuries to a shipment of live stock. A trial was had, which resulted in judgment for the plaintiff, and defendant brings error.
The appeal was filed in this court August 6, 1913, and plaintiff in error on August 20, 1915, filed its brief. The defendant in error has filed no brief, and has assigned no reason for failure to do so, nor asked for an extension in which to file brief.
We have examined the brief of plaintiff in error, and the record, and find that the contentions of plaintiff in error are reasonably supported by its brief. We, therefore, recommend that the judgment be reversed, and the cause remanded.
By the Court: It is so ordered.